COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ARMANDO AVILA,                                §              No. 08-16-00060-CV

                      Appellant,               §                Appeal from the

 v.                                            §               419th District Court

 UNITED PARCEL SERVICE, INC.                   §             of Travis County, Texas

                                               §           (TC# D-1-GN-14-000743)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Pro Se third motion for extension of time within

which to file the brief until August 19, 2016. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. Armando Avila, the Appellant, prepare the Appellant’s

Pro Se brief and forward the same to this Court on or before August 19, 2016.

       IT IS SO ORDERED this 18th day of July, 2016.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.